Title: Enclosure: James Monroe to Francisco de Miranda, 17 March 1797
From: Monroe, James
To: Miranda, Francisco de


Paris March 17. 1797.
Sir,
I was informed by M. Paine that you had some papers of Importance to our governement which you Sometime Since expressed a wish to deposit in my hands. Being on the point of departing for the U. States, I have thought proper to notify you of it, and to assure you that I Shall be happy to take charge of Such papers. M. Prevost who will have the pleasure to deliver you this, will explain to you the nature of M. Paines communication and take charge of such papers as you are pleased to deliver him. With great Respect I have the honor to be your very humble servant
Ja Monroe.
